Name: Commission Regulation (EEC) No 3382/91 of 20 November 1991 amending Regulation (EEC) No 3270/91 making imports of Atlantic salmon subject to observance of the minimum price
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 319/54 Official Journal of the European Communities 21 . 11 . 91 COMMISSION REGULATION (EEC) No 3382/91 of 20 November 1991 amending Regulation (EEC) No 3270/91 making imports of Atlantic salmon subject to observance of the minimum price Whereas, without calling into question the objective of stabilizing the market whilst ensuring a fair income for producers, it appears appropriate to adjust minimum import prices ; Whereas it also appears necessary to extend the minimum prices to other sizes of salmon, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3270/91 is hereby amended as follows : 1 . The following Article 1 a is inserted : Article la The minimum import price shall be converted into the national currency of the Member State of release for free circulation using the conversion rate referred to in Article 3a of Regulation (EEC) No 3152/85 (*) and applying on the date of acceptance of the declara ­ tion of release for free circulation. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3571 /90 (2), and in particular Article 24 (2) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/90 (4), and in particular Article 2 (4) thereof, Whereas Commission Regulatiori (EEC) No 3270/91 of 8 November 1991 made imports of Atlantic salmon subject to observance of the minimum price (*) ; Whereas in order to standardize practice throughout the Community and to prevent risks of disturbance of mone ­ tary origin to the market, the minimum price should be converted using the representative market rate referred to in Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agri ­ cultural policy (&lt;), as last amended by Regulation (EEC) No 3237/90 0 ; 0 OJ No L 310, 21 . 11 . 1985, p. 1 / 2. The Annex to Commission Regulation (EEC) No 3270/91 is hereby replaced by the Annex to this Regu ­ lation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1991 . For the Commission Manuel MARlN Vice-President (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 10. 0 OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 9. 0 OJ No L 308, 9. 11 . 1991 , p. 34. 0 OJ No L 310, 21 . 11 . 1985, p. 1 . o OJ No L 310, 9. 11 . 1990, p. 18 . 21 . 11 . 91 Official Journal of the European Communities No L 319/55 ANNEX Species : Atlantic salmon (Salmo salar) CN codes ex 0302 12 00 and ex 0303 22 00 (in ecus per net tonne) Description of product Minimum price on importation I. Fresh or chilled  whole 1 - 2 kg 2 924 2  3 kg 3 303 3  4 kg 3 573 4 kg and over 3 736  gutted l 1  2 kg 3 465 2  3 kg 3 898 3  4 kg 4 223 , 4 kg and over 4 331  gutted without head 1  2 kg 3 790 2  3 kg 4 277 3  4 kg * 4 656 4 kg and over 4 765 II. Frozen (all presentations) 1  2 kg 3 755 2  3 kg 4 104 3  4 kg 4 454 4 kg and over 4 803